 In the Matter of ENID COOPERATIVE CREAMERY ASSOCIATION, EM-PLOYERandGENERAL DRIVERS, CHAUFFEURS AND HELPERS, LOCAL886, AFL, PETITIONERCaseNo. 16-RC-10,6SUPPLEMENTAL DECISIONANDORDERJune 17,1949Oil September 24, 1948, pursuant to the Board's Decision andDirection of Election, issued on August 31, 1948, an election by secretballotwas conducted under the direction and supervision of theRegional Director of the Sixteenth Region (Enid, Oklahoma).Atthe conclusion of the election, the parties were furnished with a Tallyof Ballots which shows that out of 55 eligible voters, 54 cast ballots.Of these 21 were for the Petitioner and 33 were cast against thePetitioner.No other labor organization was on the ballot.On September 29, 1948, the Petitioner filed objections to the elec-tion.Thereafter, the Regional Director investigated the objectionsand, on December 8, 1948, issued qnd served upon the parties a Reporton Objections to the Election, in which he found (1) that a numberof the employees in the appropriate unit were questioned with respectto their union membership by one.of-the Employer's supervisors andwere told by the supervisor that the plant manager had stated that allemployees whom he found to be union members would be discharged;and (2) that it was made clear to the employees in the butter wrap-ping department that if the Union came into the plant, the butterwrapping employees would be laid off upon the installation of a butterwrapping machine, which news quickly spread throughout the plant.Exceptions to the Report on Objections were filed by the Employer onDecember 13,19481On December 27, 1948, the Board reopened the record and remandedthe case to the Regional Director for a hearing upon the issues raised'No exceptions were filed to the Regional Director'sReport insofar as it found otherobjections to the election to be without merit84 N. L R. B., No. 42.343 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the exceptions?A hearing was held before James R. Webster, ahearing officer of the National Labor Relations Board, on April 15,1949.The hearingofficer's ruilngsmade at the hearingare free fromprejudical errorand arehereby affirmed.Upon the entire record in this case, the Board finds : 3The Employer's butter wrapping department consists of a seniorbutter wrapper, three butter wrappers, and a putter print machineoperator.Two of the butter wrappers testified that in March 1948,the senior butter wrapper asked one of the three butter wrappers, in thepresence and hearing of the other two, if she was a member of "theUnion," and advised her that the plant manager had stated that all em-ployees whom he found to be members of the Union would be dis-charged.The senior butter wrapper denied making this statement'The plant manager also denied that he had ever made any suchstatement.The record discloses that the alleged conversation occurred priorto the filing of the petition and 6 months before the election was held.We find that the single remark, even if made, did not interfere withthe conduct of the election more than 6 months later, or with the exer-ciseof the free choice of representatives by the employees participat-ing therein.No evidence was adduced at the hearing in support of the RegionalDirector's finding that the employees in the butter wrapping depart-ment were told that they would be laid off if the Union came into theplant.Accordingly, we find this charge to be without merit.5As we have overruled the Petitioner's objections, and as the Tally ofBallots shows that no collective bargaining representative has beenchosen, we shall dismiss the petition herein.ORDERIT IS HEREBY ORDEREDthat the petition be, and it herebyis, dismissed.2On March 9, 1949, the Regional Director issued a Supplemental Report on Objectionswherein he found, after further investigation,that the Employer's activity described abovewas too remote in time to affect the results of the election, and recommended that the peti-tion be dismissed.The Petitioner excepted to this finding and the Board, on April 4, 1949,again remanded the case to the Regional Director for a hearing as previously ordered3Pursuant to provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three-member panel[ChairmanHerzog and Members Houston and Gray]'The record is in conflict upon whether or not the senior butter wrapper is a supervisorwithin the meaning of the ActHowever,we find it unnecessary to resolve this conflictin view of our finding hereinafter set forth.b The Petitioner, in its brief, argues that a statement read to the employees by the plantmanager just prior to the election,constituted coercion and interference with the rightsof the employees to select their representative.The Regional Director,in his Report onObjections to the Election,found this objection to be unsupported,by the evidence and rec-ommended.that it be overruled.No exceptions to this recommendation have been filed.Accordingly,this issue is not before us.